Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 and 11-21 are pending.  Claim 10 has been canceled.  Note that, Applicant’s amendment and arguments filed 8/26/21 have been entered.  
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 30, 2019.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 4/19/21 have been withdrawn:
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823) in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407).  
Cagnina et al teach a carpet cleaning detergent containing 0.001% to 40% of a bactericidally active water-insoluble cationic compound, from 0.001% to 40% of a surfactant, 0.1 to 10% by weight of bleach, a resoil prevention polymer and up to 98% of water.  See Abstract.  Bleaches may be present in the composition and include hydrogen peroxide, etc.  Suitable surfactants include anionic and nonionic surfactants, wherein suitable anionic surfactants include alkyl sulfoacetates, etc.  See paras. 34-46.  Suitable nonionic surfactants include primary alcohol ethoxylates having from about 12 to about 16 carbon atoms which are condensed with about 3 to 13 moles of ethylene oxide.  See paras. 37-45.  Note that, the Examiner asserts that the various additional surfactants as taught by Cagnina et al would clearly fall within the broad scope of “an emulsifier” as recited by instant claims 1 and 11.  Chelating agents may be added to the composition in amounts from 0.01 to 5% and include citric acid, ethylenediamine tetraacetic acid, etc., and mixtures thereof.  See paras. 55-63.  Note that, the Examiner asserts that a composition containing, for example, 1% by weight of hydrogen peroxide and 1% by weight of EDTA (i.e., a second acid) would have a molar ratio of hydrogen peroxide to EDTA of about 8.5:1 which would clearly fall within the scope of the instant claims.  Cagnina et al teach the use of hydroxyethylcellulose in amounts from 0.01 to 
Cagnina et al do not teach the use of sodium lauryl sulfoacetate, the specific viscosity of the composition, or a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
‘831 teaches foaming light duty liquid detergent formulations that contain at least one cleaning solvent, at least one anionic surfactant, and at least one stabilizing surfactant.  The compositions are useful for soil removal applications including, but not limited to, washing dishes by hand and cleaning bathroom and kitchen articles and/or surfaces.  See Abstract.  The compositions contain at least one primary surfactant in amounts from about 6% to 30% by weight and include anionic surfactants such as sodium lauryl sulfate, sodium lauryl sulfoacetate, etc.  See paras. 30-34.  Additionally, the compositions may contain a foam stabilizing surfactant in amounts from 6% to 40% by weight including nonionic surfactants, amphoteric surfactants, etc., and mixtures thereof.  See paras. 34-36.  Chelating agents may be used in the composition in amounts from 0.1 to 10% by weight and include citric acid, etc.  See paras. 44-47.  
‘674 teaches an aqueous hard surface cleaning containing from 75 to 99.5% of water, 0.1 to 5% by weight of a monounsaturated C8-C14 fatty N,N-dialkylamine, and from 0.1 to 5% by weight of at least one anionic, cationic, nonionic, or amphoteric surfactant.  See para. 12.  Suitable anionic surfactants include sodium lauryl sulfoacetate, etc.  See paras. 40-43.

Ohtani et al teach a laundry detergent composition containing 0.001% to 3% of a nonionic antimicrobial agent, and from 0.05% to 5% of a perfume microcapsule.  See Abstract.  The composition can have any suitable viscosity such as from 100 centipoise to 100,000 centipoise, etc.  See para. 25-26.  The composition may be used to pre-treat fabrics that are stained.  See paras. 90-92.   
Fileccia et al teach a washing or cleaning agent delivery system for washing or cleaning agent shaped elements.  See Abstract.  The washing or cleaning agent constituents contained in the adhesive layer are present as viscous liquids which may be a paste, a gel, or a solution having a viscosity of from 200 to 1,000,000 cps.  See para. 112.  The composition can be used to spot treat textiles, etc.  See paras. 151-154.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the composition as taught by Cagnina et al to have a viscosity of, for example, 50,000cps, with a reasonable expectation of success, because Ohtani et al or Fileccia et al teach the formulation of a similar composition at a viscosity of 50,000cps, for example, and further, Cagnina et al teach that the amounts of types of required components added to the composition may be 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Uchiyama et al or Cagnina et al, both in view of ‘674 or ‘831; and Ohtani et al or Fileccia et al suggest a composition having the specific viscosity containing an organic acid, a primary surfactant which is sodium lauryl sulfoacetate, a first cosurfactant, a thickener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Note that, the Examiner asserts that the broad teachings of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407) suggest compositions that would be expected to have the same cloud point as recited by the instant claims because Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407) teach compositions containing the same components in the same amounts as recited by the instant claims and further, such cloud points would flow naturally from the teachings of Cagnina et al in view of Masters et al (US . 
Claims 5-7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823), in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407) as applied to claims 1-4 and 8 above, and further in view of Smith (US 2005/0079992).
Cagnina et al are relied upon as set forth above.  However, Cagnina et al do not  teach the use of specific first cosurfactant and second cosurfactant in addition to the other requisite components of the composition as recited by the instant claims.
Smith teaches chemical compositions to clean carpets, upholstery, and other various surfaces.  See para. 19.  The composition contains a mixture of a degreasing penetrant, a nonionic surfactant, a builder, an alkalinity source, etc.  The nonionic surfactant advantageously provides soil removal and cleaning power.  Mixtures of nonionic surfactants may be used and suitable nonionic surfactants include Tergitol 15-S-7, Tergitol 15-S-3, etc.  See paras. 38-41.  The compositions may also be used in cleaning counters, backsplashes, tables, and other surfaces.  See paras. 92-93.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Tergitol 15-S-3 and Tergitol 15-S-7 in the composition taught by Cagnina et al, with a reasonable expectation of success, because Smith teaches that the use of Tergitol 15-S-3 and Tergitol 15-S-7 provide soil removal and cleaning power as suitable nonionic surfactants in a similar composition and further, Cagnina et al teach the use of nonionic surfactants in general.
.. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cagnina et al (US 2014/0057823), both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407); and Smith (US 2005/0079992), as applied to the rejected claims above, and further in view of Chang et al (US 2004/0194800).
Cagnina et al are relied upon as set forth above.  However, Cagnina et al do not  teach the use of a specific emulsifier (e.g., Polysorbate 80, Tween 80) in addition to the other requisite components of the composition as recited by the instant claims.
Chang et al teach an aqueous hard surface cleaner containing a surfactant selected from the group consisting of nonionic surfactants, cationic surfactants, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nonionic surfactant such as Polysorbate 80 in the composition taught by Cagnina et al, with a reasonable expectation of success, because Chang et al teach the use of Polysorbate 80 as a nonionic surfactant in a similar composition and further, Cagnina et al teach the use of a variety of nonionic surfactants in general.  
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), Applicant states that none of the cited references, alone or in combination, describe or suggest an emulsifier let alone the claimed concentration of emulsifier.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, the Examiner asserts that Cagnina et al teach the use of hydroxyethylcellulose in amounts from 0.01 to 10% by weight, which would clearly fall within the thickener as recited by the instant claims (See paras. 84-103 of Cagnina et al).  Also, the Examiner asserts that the various additional surfactants as taught by Cagnina et al would clearly fall within the broad scope of “an emulsifier” as recited by instant claims 1 and 11 and Cagnina et al clearly teaches that surfactants may be used in amounts from 0.001 to 40% by weight which would clearly suggest, for example, 1% 
With respect to the rejection of claims 5-7, 9, and 11-15 under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407); and further in view of Smith (US 2005/0079992), Applicant states that the teachings of Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), are not sufficient to suggest the claimed invention and that the teachings of Smith are not sufficient to remedy the deficiencies of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407).  In response, note that, the Examiner asserts that the teachings of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); and Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts 
 With respect to the rejection of claim 16 under 35 USC 103 using Cagnina et al, both in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), and Smith, further in view of Chang et al, Applicant states that the teachings of Cagnina et al in view of Masters et al (US 2015/0225674) or Masters et al (US 2012/0295831); Ohtani et al (US 2015/0376550) or Fileccia et al (US 2013/0178407), and Smith are not sufficient to suggest the claimed invention and that the teachings of Chang et al are not sufficient to 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims.
Additionally, the Examiner would like to point out that Example 4, which falls outside the scope of the claimed invention, provides a passivation time of 15 minutes, which is better than a passivation time of 20 minutes exhibited by Examples 7-10.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/October 25, 2021